Citation Nr: 0522668	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a disability evaluation in excess of 50 
percent for anxiety disorder, for accrued benefits purposes. 



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945, and from June 1947 to April 1953.  He died in 
February 2003 and the appellant is the veteran's surviving 
spouse.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of entitlement to a disability rating in excess of 
50 percent for anxiety disorder, for the purpose of accrued 
benefits, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for an anxiety disorder, evaluated as 50 percent 
disabling.

2.  The veteran died in February 2003.

3.  The immediate cause of death was identified as 
cardiopulmonary arrest; the underlying causes which gave rise 
to the immediate cause of death were identified as urinary 
sepsis and dementia-which is shown by competent medical 
evidence to include the manifestations of his service-
connected anxiety disorder.

3.  Competent medical evidence demonstrates that the 
veteran's service connected anxiety disorder was an 
underlying cause of the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A.  §§ 1110, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board is granting the appellant's claim seeking 
entitlement to service connection for cause of the veteran's 
death.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the appellant.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or material to cause death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).

VA hospital treatment records show complaints of and 
treatment for anxiety and depression, in addition to 
Parkinson's disease, dementia, and the residuals of a 
cerebrovascular accident (CVA) prior to his death.  
Concerning dementia, VA hospital treatment records dated in 
December 2002 then noted no prior diagnosis of dementia.  
Psychotropic medication was prescribed.  The veteran's spouse 
however, reported that for several weeks prior to his 
admission he had been confused.  This is consistent with a 
report of VA examination for aid and attendance, dated in 
September 2002, which showed that he was confused in the 
mornings.  He was then noted to be alert and friendly and to 
sometimes need assistance in identifying people.  

The Board notes the findings of a VA examination for mental 
disorders, completed in August 2002.  The examiner diagnosed 
anxiety disorder not otherwise specified and Parkinson's 
disease, sleep disorder, and history of CVA.  A global 
assessment of functioning (GAF) score of 45 was assigned.  
Reflecting the long standing nature of the veteran's anxiety 
disorder, the examiner commented:

The veteran developed an emotional 
disorder some 40 years ago characterized 
by hand tremor and a sensation of 
experiencing internal tremulousness, 
nervousness, and sleep disturbance, 
apparently related to his World War II 
battlefield experiences, particularly at 
the Battle of the Bulge in Bastogne, 
Belgium.  These symptoms do not give rise 
to the level characteristic of PTSD.  At 
best, he could be given a diagnosis of 
subthreshold PTSD.  His Parkinson's 
disease is of more recent onset, 
contributing another source of 
tremulousness.  

In October 2001, the veteran underwent a VA field 
examination, the results of which reflected preoccupation 
with his war experiences.

[The veteran] was oriented as to place; 
time but was not clear on all events.  
[His] responses to my questions were 
mostly logical.  However, he continually 
will talk about his war experience.  He 
saw considerable combat.  He was 
communicative.  He was not able to 
understand the purpose of my visit.  He 
get[s] up at night and is not able to 
sleep.  [The veteran's spouse] stated he 
used to never talk about the war, but has 
begun to talk about it constantly.

VA examinations for aid and attendance, done in September 
2002 and September 2001 reflect diagnoses of Parkinson's 
disease and depression, along with other physical ailments-
but no diagnosis of dementia.  Private medical records show 
similar findings.

The death certificate shows that the veteran died in February 
2003 as the result of cardiopulmonary arrest, due to urinary 
sepsis, due to dementia.  In an April 2003 statement, the 
veteran's treating physician offered the following 
clarification:

[The veteran] died on Feb. [redacted], 2003.  He 
suffered from cardiopulmonary arrest due 
to complications of dementia that also 
included depression and anxiety, 
manifesting restlessness, wandering and 
even dystonia.

The Board has carefully considered all the evidence of record 
and notes the longstanding nature of the veteran's service-
connected anxiety disorder which, it can be observed from the 
medical record, was clearly disabling.  The Board will 
refrain from further commenting on the degree of impairment 
caused by the service-connected disorder, as the veteran had 
perfected his appeal for a higher evaluation for this 
disability before he died.  Accordingly, the issue of 
entitlement to an increased evaluation for his service-
connected anxiety disorder is the subject of his surviving 
spouse's claim for accrued benefits and is hence the subject 
of a remand immediately following this decision.

Notwithstanding, the veteran is service-connected for anxiety 
disorder, a disability that not only existed prior to his 
diagnosed Parkinson's disease and dementia, but that was also 
identified as forming, at least in part, the dementia that 
was the underlying cause of the veteran's death.  The medical 
evidence reflects that the dementia had a relatively recent 
onset in the veteran's disability picture.  According to his 
treating physician, the complications of this dementia that 
led to his death were identified as anxiety and depression, 
which manifested in restlessness, wandering, and dystonia.

After consideration of all the evidence the Board finds that 
the veteran's service connected anxiety disorder contributed 
substantially or materially to the veteran's death, i.e., it 
aided or lent assistance to the production of death within 
the meaning of the regulations.  See 38 C.F.R. § 3.312.  
Accordingly, service connection is warranted for the cause of 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.




REMAND

The Board notes that the appellant submitted an effective 
notice of disagreement to the denial of an increased 
evaluation for the service-connected anxiety disorder for the 
purposes of accrued benefits.

The RO issued a rating decision in August 2003, in which it 
denied an evaluation greater than 50 percent for anxiety 
disorder, for the purposes of accrued benefits.  The 
appellant filed a notice of disagreement in August 2003, 
stating she disagreed with the rating decision dated in 
August 2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  In this regard, the appellant has not been 
provided a statement of the case regarding the issue of an 
evaluation greater than 50 percent for anxiety disorder, for 
the purposes of accrued benefits  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case regarding the issue of a disability 
rating in excess of 50 percent for an 
anxiety disorder, for the purposes of 
accrued benefits.  The appellant should 
be apprised of her right to submit a 
substantive appeal as to this issue and 
to have her claim reviewed by the Board.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


